—In an action by the assignees of no-fault claims for, inter alia, reimbursement of medical bills to recover unpaid no-fault benefits, the plaintiffs appeal from so much of an order of the Supreme Court, Nassau County (Segal, J.), dated October 3, 2001, as granted those branches of the defendant’s motion which were to sever seven causes of action asserted by the plaintiffs.
Ordered that the order is modified by deleting the provision thereof granting that branch of the motion which was to sever the third and fourth causes of action from each other, and substituting therefor a provision denying that branch of the motion; as so modified, the order is affirmed insofar as appealed from, without costs or disbursements.
In the third and fourth causes of action, the plaintiff St. Luke’s Roosevelt Hospital, as assignee of the patient Oneather Harvey, seeks to recover no-fault benefits for medical expenses attributable to an accident occurring on March 30, 2000. Since those causes of action involve one assignee and apparently one accident, they were properly joined pursuant to CPLR 1002 (see, Hempstead Gen. Hosp. v Liberty Mut. Ins. Co., 134 AD2d 569, 570).
The Supreme Court providently exercised its discretion in severing the remaining five causes of action, asserting claims on behalf of five unrelated assignees, involved in accidents on five different dates, with no common contract of insurance and no relation or similarity to each other, other than the fact that the no-fault benefits were not paid (cf., Hempstead Gen. Hosp. *537v Liberty Mut. Ins. Co., supra at 570). Santucci, J.P., Goldstein, Luciano, Schmidt and Crane, JJ., concur.